DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.


Response to Arguments
Applicant’s amendments, filed on 04/01/2021, have been entered and fully considered. In light of the applicant’s amendments changing the scope of the claimed invention, the rejection(s) have been withdrawn or updated.  However, upon further consideration, a new or updated ground(s) of rejection(s) have been made, and applicant's arguments pertaining to the amended language have been rendered moot.

Applicant's arguments, see Page 8, filed 04/01/2021, with respect to the ART REJECTIONS have been fully considered but they are not persuasive. 

Examiner interprets to rejected claimed embodiments to be generic computer structure being utilized as a tool to facilitate the abstract idea as well as adding language adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)); adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)); Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), without adding significantly more than the claimed generic computer structure.  See updated rejections below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-11, 13-17, 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1 recites 
processing said service data internally by said processing circuit of said test and measurement instrument; automatically calculating, by said test and measurement instrument, a time for maintenance based on said service data retrieved [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
Independent Claim 17 recites calculate a time for maintenance for the test and measurement device automatically, the active service check calculation unit housed in the housing, wherein the active service check calculation unit comprises a processing circuit that is configured, automatically, to: process said retrieved service data; and calculate a time for maintenance automatically based on said retrieved service data [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claims 1, 17, Claim(s) 2, 4-11 recite(s) wherein said service data comprises information for predictive servicing of said test and measurement instrument.  wherein said internal data comprises internal measurement data of said test and measurement instrument.  wherein said internal measurement data comprises data related to at least one of movements of said test and measurement instrument, power on and power off cycles, idle time, usage time, expected lifetime, number of failed self alignments, or temperature profiles.  wherein said internal data comprises data of at least one of a previous maintenance record stored internally or an internal calibration record.  wherein said external data comprises data retrieved via the internet.  wherein said data retrieved via the internet comprises data of a previous maintenance record.  wherein said data retrieved via the internet comprises data received from other test and measurement instruments of the same kind.  wherein said external data comprises environmental data of said test and measurement device.  wherein said environmental data comprises weather information based on the geographic location of said test and measurement instrument [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)]. 
Independent Claim 20 recites 
processing said service data internally by said test and measurement instrument; calculating a time for maintenance automatically based on said service data retrieved by said processing circuit of said test and measurement device such that a regularly service check is done, thereby ensuring that the test and measurement instrument is always in a calibrated state while automatically calculating the calibration times of the test and measurement instrument which are different to repairs of fault electronic components [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. a housing; at least one communication interface; an active service check calculation unit that is configured to; the active service check calculation unit housed in the housing, wherein the active service check calculation unit comprises a processing unit that is configured, automatically, to: wherein a processing unit is provided that is configured, automatically, to; wherein every component used for calculating the time for maintenance are housed in the housing of the test and measurement instrument.);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. retrieving service data by a processing circuit of said test and measurement instrument, wherein said service data comprises internal data and external data, said external data comprising environmental data of said test and measurement instrument, said external data being gathered by said test and measurement instrument via at least one communication interface via which said test and measurement instrument is able to communicate with other units or devices; and automatically notifying, by the processing circuit of the test and measurement instrument, at least one of a user of said test and measurement instrument or a service personnel with regard to a service interval of the test and measurement device so that at least one of the user of said test and measurement instrument or the service personnel is notified that a service check is already due or that becomes due in the near future.  wherein an information of said test and measurement instrument is forwarded when notifying said intended person.  wherein a notification is outputted about at least one of an upcoming service and a service already due.  wherein said notification is outputted by at least one of a graphic displayed, a light signal emitted, a sound generated, a message sent, or an information displayed on an end device of the intended person.  wherein a threshold value is provided, wherein said notification is outputted when said threshold value is at least one of reached or exceeded; retrieve the service data, wherein said service data comprises internal data and external data, said external data comprising environment data of said test and measurement instrument, said external data being gathered by said test and measurement instrument via the at least one communication interface by which said test and measurement instrument is able to communicate with other units or devices; Examiner broadest reasonably 
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)) (i.e. thereby ensuring that the test and measurement device is always in a calibrated state while automatically calibrating the calibration times of the test and measurement device which are different to repairs of fault electronic components). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. Examiner takes OFFICIAL NOTICE that generic computer components being used as a tool to do generic computer functions of data acquisition, processing, and output are well-understood, routine and conventional activities/structure previously known to the industry).

NOTE:  Examiner believes incorporating the language of claim 19 into independent claim 17, & claim 21 into independent claim 1 would cure the above rejection for said embodiment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11, 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JIN ET AL. (MINIMIZE PRODUCTION LOSS IN DEVICE TESTING VIA CONDITION-BASED EQUIPMENT MAINTENANCE, IEEE, VOL. 7, NO. 4, OCTOBER 2010) in view of MCKINLEY ET AL. (US 2016/0012707) (hereinafter “MCKINLEY”).

With respect to Claim 1, JIN teaches:
retrieving service data by a processing circuit of said test and measurement instrument (See Fig. 1 ATE system; See Sections I - VI), 
processing said service data internally by said processing circuit of said test and measurement instrument (See Fig. 1 ATE system; See Sections I - VI); 
See Fig. 1 ATE system; See Sections I - VI).
However JIN is silent to the language of:
wherein said service data comprises internal data and external data, said external data comprising environmental data of said test and measurement instrument, said external data being gathered by said test and measurement instrument via at least one communication interface via which said test and measurement instrument is able to communicate with other units or devices;
automatically notifying, by the processing circuit of the test and measurement instrument, at least one of a user of said test and measurement instrument or a service personnel with regard to a service interval of the test and measurement device so that at least one of the user of said test and measurement instrument or the service personnel is notified that a service check is already due or that becomes due in the near future.
MCKINLEY further teaches:
wherein said service data comprises internal data and external data, said external data comprising environmental data of said test and measurement instrument, said external data being gathered by said test and measurement instrument via at least one communication interface via which said test and measurement instrument is able to communicate with other units or devices (See Para 0053 GPS sensors; See Para 0073 service database…equipment history; See Fig. 1A);
automatically notifying, by the processing circuit of the test and measurement instrument, at least one of a user of said test and measurement instrument or a service personnel with regard to a service interval of the test and measurement device so that at least one of the user of said test and measurement instrument or the service personnel is notified that a service check is already See Para 0073 event trigger…frequency of maintenance…upcoming maintenance issues; See Fig. 1A).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JIN to include wherein said service data comprises internal data and external data, said external data comprising environmental data of said test and measurement instrument, said external data being gathered by said test and measurement instrument via at least one communication interface via which said test and measurement instrument is able to communicate with other units or devices; automatically notifying, by the processing circuit of the test and measurement instrument, at least one of a user of said test and measurement instrument or a service personnel with regard to a service interval of the test and measurement device so that at least one of the user of said test and measurement instrument or the service personnel is notified that a service check is already due or that becomes due in the near future.
One of ordinary skill in the art would have been motivated to modify JIN because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

With respect to Claim 2, JIN teaches:
wherein 
said service data comprises information for predictive servicing of said test and measurement instrument (See Fig. 1 ATE system; See Sections I - VI).  

With respect to Claim 4, JIN teaches:

said internal data comprises internal measurement data of said test and measurement instrument (See Fig. 1 ATE system; See Sections I - VI).  

With respect to Claim 5, JIN teaches:
wherein 
said internal measurement data comprises data related to at least one of movements of said test and measurement instrument, power on and power off cycles, idle time, usage time, expected lifetime, number of failed self alignments, or temperature profiles (See Fig. 1 ATE system; See Sections I - VI).  

With respect to Claim 6, JIN teaches:
wherein 
said internal data comprises data of at least one of a previous maintenance record stored internally or an internal calibration record (See Fig. 1 ATE system; See Sections I - VI).  

With respect to Claim 7, JIN teaches all the limitations of claims 1, 3.
However JIN is silent to the language of:
wherein 
said external data comprises data retrieved via the internet.
MCKINLEY further teaches:
wherein 
said external data comprises data retrieved via the internet (See Fig. 1A Network).

One of ordinary skill in the art would have been motivated to modify JIN because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

With respect to Claim 8, MCKINLEY further teaches:
wherein 
said data retrieved via the internet comprises data of a previous maintenance record (See Para 0073 historical profile) .  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JIN to include wherein said data retrieved via the internet comprises data of a previous maintenance record.
One of ordinary skill in the art would have been motivated to modify JIN because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

With respect to Claim 9, MCKINLEY further teaches:
wherein 
said data retrieved via the internet comprises data received from other test and measurement instruments of the same kind (See Fig. 1A).   

One of ordinary skill in the art would have been motivated to modify JIN because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

With respect to Claim 11, MCKINLEY further teaches:
wherein 
said environmental data comprises weather information based on the geographic location of said test and measurement instrument (See Para 0081 temperatures…outdoors location…environments…).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JIN to include wherein said environmental data comprises weather information based on the geographic location of said test and measurement instrument.
One of ordinary skill in the art would have been motivated to modify JIN because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

With respect to Claim 13, JIN teaches all the limitations of claim 1. 
However JIN is silent to the language of:
wherein 

MCKINLEY further teaches:
wherein 
an information of said test and measurement instrument is forwarded when notifying said intended person (See Para 0073 event trigger…frequency of maintenance…upcoming maintenance issues; See Fig. 1A).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JIN to include wherein an information of said test and measurement device is forwarded when notifying said intended person.
One of ordinary skill in the art would have been motivated to modify JIN because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

With respect to Claim 14, JIN teaches all the limitations of claim 1. 
However JIN is silent to the language of:
wherein 
a notification is outputted about at least one of an upcoming service and a service already due.
MCKINLEY further teaches:
wherein 
a notification is outputted about at least one of an upcoming service and a service already due (See Para 0073 event trigger…frequency of maintenance…upcoming maintenance issues; See Fig. 1A).

One of ordinary skill in the art would have been motivated to modify JIN because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

With respect to Claim 15, MCKINLEY further teaches:
wherein 
said notification is outputted by at least one of a graphic displayed, a light signal emitted, a sound generated, a message sent, or an information displayed on an end device of the intended person (See Para 0073 event trigger…frequency of maintenance…upcoming maintenance issues; See Fig. 1A).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JIN to include wherein 
said notification is outputted by at least one of a graphic displayed, a light signal emitted, a sound generated, a message sent, or an information displayed on an end device of the intended person.
One of ordinary skill in the art would have been motivated to modify JIN because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

With respect to Claim 16, JIN teaches all the limitations of claim 1. 
However JIN is silent to the language of:

a threshold value is provided, wherein said notification is outputted when said threshold value is at least one of reached or exceeded.
MCKINLEY further teaches:
wherein 
a threshold value is provided, wherein said notification is outputted when said threshold value is at least one of reached or exceeded (See Para 0069, 0078 exceeding a threshold).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JIN to include wherein a threshold value is provided, wherein said notification is outputted when said threshold value is at least one of reached or exceeded.
One of ordinary skill in the art would have been motivated to modify JIN because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

With respect to Claim 17, JIN teaches:
a housing (See Fig. 1 ATE system; See Sections I - VI); and
an active service check calculation unit that is configured to calculate a time for maintenance for the test and measurement device automatically, the active service check calculation unit housed in the housing, wherein the active service check calculation unit comprises a processing circuit that is configured, automatically, to (See Fig. 1 ATE system; See Sections I - VI):
retrieve the service data (See Fig. 1 ATE system; See Sections I - VI);
See Fig. 1 ATE system; See Sections I - VI); and
calculate a time for maintenance automatically based on said retrieved service data (See Fig. 1 ATE system; See Sections I - VI),
wherein every component used for calculating the time for maintenance are housed in the housing of the test and measurement instrument (See Fig. 1 ATE system; See Sections I - VI).  
However JIN is silent to the language of:
at least one communication interface;
wherein said service data comprises internal data and external data, said external data comprising environment data of said test and measurement instrument, said external data being gathered by said test and measurement instrument via the at least one communication interface by which said test and measurement instrument is able to communicate with other units or devices.
MCKINLEY further teaches:
at least one communication interface (See Para 0053 GPS sensors; See Para 0073 service database…equipment history; See Fig. 1A);
wherein said service data comprises internal data and external data, said external data comprising environment data of said test and measurement instrument, said external data being gathered by said test and measurement instrument via the at least one communication interface by which said test and measurement instrument is able to communicate with other units or devices (See Para 0053 GPS sensors; See Para 0073 service database…equipment history; See Fig. 1A);
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JIN to include at least one communication 
One of ordinary skill in the art would have been motivated to modify JIN because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

With respect to Claim 19, JIN teaches:
wherein 
the internal service data includes internal measurement data, and wherein the test and measurement instrument further comprises (See Fig. 1 ATE system; See Sections I - VI): 
one or more sensors housed in the housing, the one or more sensors configured to generate the internal measurement data (See Fig. 1 ATE system; See Sections I - VI embedded sensors); 
a communications interface housed in the housing and configured to receive the external data from a source external the test and measurement device (See Fig. 1 ATE system; See Sections I - VI embedded sensors); and 
a memory configured to store the service data, including internal data that comprises service data (See Fig. 1 ATE system; See Sections I - VI embedded sensors).  

With respect to Claim 20, JIN teaches:
See Fig. 1 ATE system; See Sections I - VI); 
processing said service data internally by said test and measurement instrument (See Fig. 1 ATE system; See Sections I - VI); 
calculating a time for maintenance automatically based on said service data retrieved by said processing circuit of said test and measurement device such that a regularly service check is done, thereby ensuring that the test and measurement instrument is always in a calibrated state while automatically calculating the calibration times of the test and measurement instrument which are different to repairs of fault electronic components (See Fig. 1 ATE system; See Sections I - VI).
However JIN is silent to the language of:
at least one communication interface;
wherein said service data comprises internal data and external data, said external data comprising environmental data of said test and measurement device, said external data being gathered by said test and measurement device via at least one communication interface by which said test and measurement device is enabled to communicate with other units or devices.
MCKINLEY further teaches:
at least one communication interface (See Para 0053 GPS sensors; See Para 0073 service database…equipment history; See Fig. 1A);
wherein said service data comprises internal data and external data, said external data comprising environmental data of said test and measurement device, said external data being gathered by said test and measurement device via at least one communication interface by which See Para 0053 GPS sensors; See Para 0073 service database…equipment history; See Fig. 1A);
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify JIN to include at least one communication interface; wherein said service data comprises internal data and external data, said external data comprising environment data of said test and measurement instrument, said external data being gathered by said test and measurement instrument via the at least one communication interface by which said test and measurement instrument is able to communicate with other units or devices.
One of ordinary skill in the art would have been motivated to modify JIN because it would be beneficial to determine the nature of a signals and using the analyzed signals to send alerts to one or more mobile service devices for maintenance.

With respect to Claim 21, JIN teaches:
wherein 
the test and measurement instrument includes one or more sensors configured to generate the internal data, a communications interface configured to receive the external data from a source external the test and measurement device; and a memory configured to store the service data (See Fig. 1 ATE system; See Sections I - VI embedded sensors).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272.  The examiner can normally be reached on Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864